 In the Matter of READING TUBE CORPORATION, EMPLOYERandSTEELWORKERS FEDERATION, PETITIONER -Case No. 4-RC-519.-Decided December 9, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed,a hearing was held before John H.Garver, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Intervenor contends that its current contract with the Em-ployer is a bar to the present proceeding.The contract was originallyexecuted on December 1, 1946, and was thereafter extended,in Novem-ber 1948, until June 1, 1950.The original contract provides that :All employees employed after December 26, 1946, shall be re-quired to become members of the Union at the end of the thirty(30) day probationary period.A supplemental agreement dated November 6, 1948, provides that:The Union agrees that the Company shall not be required to vio-late existing State or Federal Laws in order to comply with theprovisions of the contract pertaining to Union Security.There has been no union-security election pursuant to Section 9 (e)(1) of theAct amongthe Employer's employees.The Intervenor wastherefore not authorized to include a union-security clause* in the1948 renewal agreement?The Employer and the Intervenor claim1C.Hager h Sons Hinge Manufacturing Company,SO NLRB 163.87 NLRB No. 86.550 READING TUBE CORPORATION551that the illegality of the union-shop provisions is cured by the termsof the supplemental agreement.As we recently held, however, anunauthorized union-shop provision remains operative despite such amodifying clause until and unless an authorized tribunal passes uponits exercise in a particular instance 2Accordingly, we find that thecontract herein is not a bar to a present determination of representa-tives, and the Intervenor's motion to dismiss this proceeding on thatground is therefore denied.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.In accordance with the agreement of the parties, we find thatall the production and maintenance employees at the Employer'sReading, Pennsylvania, plant, excluding executives, foremen, assist-ant foremen, salaried and clerical employees, guards, and supervisors 3constitute a unit appropriate for the purposes of collective bargaining,within'the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and. also ex-cluding employees on strike who are not entitled to reinstatement, todetermine whether they desire to be represented, for purposes ofcollective bargaining, by SteelWorkers Federation, or by UnitedSteelworkers of America, CIO, or by neither.2Reading Hardware Corporation,85 NLRB 610, in which wesaid,"In the absence ofa specific clause expressly deferring application of the union-shop provision,we believethat this clause can only be construed to mean that unless and until a tribunal authorizedto interpret and administer the law determines a particular discharge for non-membershipin the Intervenor is unlawful, the union security provisions of the contract are fullyeffective."3This unit, consisting of about 250 employees,is the one covered by the current contract.